Citation Nr: 1409867	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran referenced treatment for, and the severity of, his service-connected diabetes mellitus, type II in a January 2012 notice of disagreement, he later clarified in November 2013 that he only intended to appeal the issue of service connection for hypertension.  As such, the issue of entitlement to an initial increased rating for diabetes mellitus, type II is not before the Board.  38 C.F.R. § 20.200 (2013).    


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hypertension became manifest to a compensable degree within one year after separation from service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Because the Board is granting in full the benefit sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless and not prejudicial to the Veteran.  

II. Law, Regulations & Analysis

The Veteran asserts that service connection for hypertension is warranted.  Specifically, he contends that his disease became manifest to a compensable degree within one year after separation from service. 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

After resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the hypertension became manifest to a compensable degree within one year of separation from service.    

The Veteran served on active duty from 1968 to 1972.  Service treatment records (STRs) do not reflect any diagnosis of, or treatment for, hypertension.  The May 1972 separation examination report indicates a non-hypertensive blood pressure reading. 

Private treatment notes from October 1989 and October 1999 both indicate a history of hypertension since 1974.

In a March 2011 letter, Dr. M.E. recollected evaluating and treating the Veteran shortly after his discharge from the Air Force in the latter part of 1972.  He stated that the medical records from this time were unavailable. 

On VA examination in May 2011, the Veteran reported a history of hypertension that was first diagnosed in 1972.  After examination, the examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus, nor was it worsened or increased by his diabetes mellitus.  In reaching these conclusions, the examiner reasoned that the Veteran's hypertension began more than 20 years prior to the diagnosis of diabetes mellitus. 

In November 2012, Dr. M.G. submitted a hypertension disability benefits questionnaire that confirmed a current diagnosis of hypertension. 

As demonstrated above there is both positive and negative evidence of record.  The STRs show normal findings.  However, the Veteran's private physician from 1972 to 1989 stated that he evaluated and treated the Veteran for hypertension in late 1972, which was within one year of the Veteran's separation from service.  While there are no available records containing blood pressure readings from that period, Dr. M.E.'s statement that he evaluated and treated the Veteran for hypertension implies that the blood pressure readings would have been available, and would have shown hypertension to a degree considered compensable under the rating criteria (see 38 C.F.R. § 4.104, Diagnostic Code 7101), had they not been destroyed when Dr. M.E. retired.  There is no reason to doubt the competency and credibility of Dr. M.E.

Additionally, the Veteran is competent to report a prior diagnosis given by a medical professional.  In October 1989 and October 1999, he reported a history of hypertension since the early 1970's.  During his May 2011 VA examination, he reported that he was first diagnosed with hypertension in 1972.  The Veteran is also credible in these assertions, as they are internally consistent over a 20-year period, and they are not contradicted by any evidence of record.  The October 1989 and October 1999 reports have a particularly high probative value, because the Veteran did not file a disability benefits claim until January 2011, and thus he would have had no financial incentive at stake when he reported the medical history to his primary physician. 

Also of note, in May 2011, the Veteran reported a history of hypertension first diagnosed in 1972, consistent with the other evidence of record.  The examiner implicitly found the Veteran's reported history to be credible, as he relied upon it when he opined that the Veteran's hypertension was not increased or worsened by his diabetes mellitus.

Based on the aforementioned, the Board finds that the evidence of record is in equipoise as to whether hypertension became manifest to a compensable degree within one year of separation from service.  The Veteran's competent and credible reports of a history of hypertension first diagnosed by his physician in 1972 are internally consistent over more than two decades.  They are also supported by his physician's letter that recollected evaluation and treatment for hypertension shortly after the Veteran was discharged from the Air Force in late 1972.  

Given that the Veteran served on active duty for a period of more than 90 days, and given that the evidence is in equipoise as to whether hypertension became manifest to a compensable degree within a year of his separation from service, the criteria for entitlement to service connection for hypertension are met.  The appeal is granted.




ORDER

Service connection for hypertension is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


